DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        KENNETH BRACKINS,
                            Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3109

                              [April 21, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case Nos. 01-005722CF10A, 01-002713CF10A, 01-
004974CF10A, 01-004972CF10A.

  Richard L. Rosenbaum of Law Offices of Richard Rosenbaum, Fort
Lauderdale, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                          *           *          *

   Not final until disposition of timely filed motion for rehearing.